Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Ross et al as Title Minimizing Memory and processor Consumption in Creating Machine Learning Models discloses create a new machine learning model by improving and combining existing machine learning. By combining existing machine learning models. The machine learning models are identified by the input format that they receive and an output label that they identify from the input format. A method to reduce memory and processor consumption required in creating a resulting machine learning model according to user specified criteria is disclosed, an input format the machine learning model receives and an output label the machine leaning model is trained to identify, based on the plurality of machine learning models, the input format and the output level creating canonical machine learning model comprising canonical inputs and canonical inputs and canonical outputs wherein the canonical inputs receive the input format and the canonical outputs identify the output label. 
Rathod as title System and method for dynamically providing visual action or activity news feed discloses the method and system dynamically monitoring, tracking and storing determining and processing user or any type of entities. Processing activities, action and status and logs item comprising updating, indexing, validating and formatting including editing, dynamically associate one or more active links are action item specific and enables receiver or viewing user to access application.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 3, 2022
/THU N NGUYEN/Examiner, Art Unit 2154